Citation Nr: 9927079	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  95-25 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic residuals 
of a left leg injury.

2.  Entitlement to service connection for chronic residuals 
of a left hip injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1964 to August 
1968, from May 1969 to May 1971 and from November to December 
1981.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which denied a request to reopen a 
previously denied claim for service connection for the 
residuals of a left hip/left leg injury.  They were both 
remanded by the Board in August 1997 for additional 
development.  The requested development was accomplished at 
the RO level, the claims were both reopened and denied as not 
well grounded and the case is now back again at the Board, 
ready for its disposition on appeal.


FINDINGS OF FACT

1.  It has not been objectively shown that the veteran 
currently suffers from a chronic left leg disability and that 
that claimed, but undiagnosed, disability is causally related 
to service.

2.  All evidence necessary for an equitable disposition of 
the appeal of the issue of entitlement to service connection 
for chronic residuals of a left hip injury has been obtained 
and developed by the agency of original jurisdiction.

3.  The preponderance of the evidence is against a finding to 
the effect that the mild degenerative changes that were first 
noted on X-Ray in the veteran's left hip more than 12 years 
after the veteran's separation from active military service 
are causally related to service, as claimed by the veteran.




CONCLUSIONS OF LAW

1.  The veteran has failed in his initial duty to submit a 
claim of entitlement to service connection for chronic 
residuals of a left leg injury that is well grounded or 
capable of substantiation.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The mild degenerative changes of the veteran's left hip 
were not incurred in or aggravated by active military 
service, and service connection is therefore not warranted 
for that chronic disability.  38 U.S.C.A. §§ 1110, 1131 and 
1153 (West 1991); 38 C.F.R. §§ 3.303, 3.304 and 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The applicable VA laws and regulations:

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The United States Court of Veterans Appeals (known 
as the United States Court of Appeals for Veterans Claims 
since March 1999, hereinafter referred to as "the Court") 
has said that VA's statutory "duty to assist" under 
38 U.S.C.A. § 5107(a) (West 1991) does not arise until there 
is a well-grounded claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The Board does not have jurisdiction to adjudicate claims 
that are not well grounded.  Boeck v. Brown, 6 Vet. App. 14, 
17 (1993).  An appellant has, by statute, the duty to submit 
evidence that a claim is well-grounded, which means that the 
evidence must "justify a belief by a fair and impartial 
individual" that the claim is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991).  When such type of evidence is not 
submitted, the initial burden placed on the appellant is not 
met.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury during service (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  See, Murphy, at 
81; see, also, Heuer v. Brown, 7 Vet. App. 379, 384 (1995), 
and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (1998).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

Service connection may also be warranted, on a presumptive 
basis, when there is evidence of the manifestation any one of 
the diseases deemed by VA as chronic in nature, such as 
arthritis, to a degree of 10 percent or more within the one-
year period immediately following the veteran's separation 
from active military service, notwithstanding the lack of 
evidence of the inservice manifestation of such disease.  
See, 38 C.F.R. §§ 3.307(a), 3.309(a) (1998).

Factual background:

A review of the service medical records for the veteran's 
first period of active military service reveals that the 
veteran complained in December 1964 of "hurting [his] leg" 
and said that the ankle bothered him the most and that it had 
been aching for three days, after a forced march on November 
30, 1964.  The ankle was treated with an Ace(c) bandage and 
heat lamp therapy was recommended for the hip.

Eight days after the above consultation, still in December 
1964, the veteran complained again of left leg pain, 
secondary to a "previous injury to this area [which] 
reoccurred today while on force[d] march."  The veteran was 
advised to "stay off [the] leg tonight "and to return to 
sick call the following morning.  The veteran did so, as 
advised, and presented to the dispensary the following 
morning with complaints of pain in the left hip, left thigh 
and left calf with forced march "11 days ago," of gradual 
onset.  He said that, while he had had some improvement, the 
pain had increased after another forced march.  However, the 
physical examination of the veteran's lower extremities was 
within normal limits and the impression was simply listed as 
myalgia, secondary to increased use.

A February 1965 service medical record reveals again 
complaints of very sore legs after marching for three-and-a-
half miles.  According to this record, the veteran's 
complaints were the same as in December 1964 and consisted of 
aching pain in the left hip, radiating downward, with 
stiffness in the same area after inactivity.  There was 
tenderness just anterior to the hip joint, which, however, 
worked smoothly.  There were a full range of motion and good 
strength and it was noted that the veteran said that his 
mother, father and grandmother had arthritis and that he had 
been a "sickly child."  The impression was listed as a 
strain, the veteran was again advised to use a heat lamp for 
the left hip and he was cleared to return to full duty.

Two March 1965 service medical records reveal complaints of 
soreness and "trouble" in the heel and Achilles Tendon on 
the left ankle.  One of both service medical records also 
reveals that the veteran had a history of similar complaints 
and that an Ace(c) bandage was prescribed.

A May 1965 service medical record reveals complaints of right 
groin pain secondary to a 20 feet fall from the top of a 
pole.  According to this record, the veteran reported a 
history of a right hernia repair in 1963 (prior to service) 
and, objectively, had tenderness and tight muscles, but 
showed no evidence of any recurrence of the hernia.  As noted 
in the remand of August 1997, no complaints of pain or any 
other problems with the left leg or left hip were 
reported/recorded at the time.  The impression was listed as 
a muscle strain.

The service medical records also show that, three days after 
the above consultation of May 1965, the veteran returned to 
sick call with complaints of persistent right groin and right 
testicle pain.  The examination revealed tenderness "as 
before," with slight swelling of the right testicle, and the 
veteran was advised to use cold compresses and supportive 
underwear.  Again, no complaints of pain or any other 
problems with the left leg or left hip were reported/recorded 
at the time.

In a report of medical history that the veteran filled out 
and signed in June 1966, the veteran denied ever having had, 
or currently having, swollen or painful joints, cramps in the 
legs, arthritis or rheumatism, bone, joint or other 
deformity, a "trick" or locked knee, foot trouble or 
neuritis and said that his father had rheumatism, or 
arthritis.  Again, no references to any type of problems with 
the left leg or left hip were recorded or reported.

A February 1968 service medical record reveals complaints of 
pain in the right lower lumbar area, of acute onset the day 
before, but with no radiation into the legs.  It was noted 
that there was a history of trauma in the form of a December 
1967 accident in which the veteran was thrown from an 
automobile in which he was sleeping.  On examination, there 
was a slight spasm in the right lower back area but a full 
range of motion.  The impression was listed as a right 
lumbosacral spasm.

The report of medical examination that the veteran underwent 
for separation purposes in August 1968 reveals normal 
clinical evaluations of the veteran's lower extremities, 
spine and other musculoskeletal systems, and no evidence of 
any complaints related to either the left leg or left hip.

Pursuant to his having filed a claim for service connection 
for the residuals of a left leg and left hip injury, the 
veteran was examined by VA in April 1969.  According to the 
resulting report, the veteran said that, in 1965, he fell 40 
feet from the top of a telephone pole, that he had some pain 
up and down the left leg after the incident and that every 
once in a while he now had pain in the left lower extremity.  
The subscribing examiner noted that "[t]he incident was 
apparently a most unusual one in that not only did he live 
through the fall and the subsequent impact but did not even 
require hospitalization."  On examination, there was no 
limitation of the motion of any joint, including the spine, 
no swelling of the knee joint, no effusion, no atrophy of any 
muscle, normal and equal deep tendon reflexes, normal 
cutaneous sensation and no paraspinal muscle spasm.  The 
examiner noted that X-Rays of the lumbosacral spine and left 
hip had been ordered and that a diagnosis would be made 
"when these examinations have been inspected."

The report of the above mentioned VA X-Rays, which were also 
obtained and interpreted in April 1969, reveals that there 
was good alignment of the lumbar spine, minimal narrowing of 
the disc space between L5 and S1, lumbarization of the first 
sacral segment, normal sacroiliac joints and normal hip 
joints, with no residuals of fractures demonstrated.  Based 
on this information, the report of medical examination 
referred to in the previous paragraph contains a diagnosis of 
congenital anomaly of the lumbosacral spine, with 
lumbarization of the first sacral segment.

The report of the medical examination that the veteran 
underwent in May 1969, for enlistment into his second period 
of active military service, reveals again normal clinical 
evaluations of the veteran's lower extremities, spine and 
other musculoskeletal systems and no diagnosis of any 
disability of the left leg or left hip.  Also on that date, 
the veteran filled out and signed another report of medical 
history, in which he again denied ever having had, or 
currently having, swollen or painful joints, cramps in the 
legs, arthritis or rheumatism, bone, joint or other 
deformity, a "trick" or locked knee, foot trouble or 
neuritis.  He did say that he had a history of broken bones 
but it is not clear what he actually meant by that statement, 
as the explanatory section of this report is illegible for 
the most part. 

The service medical records for the veteran's second period 
of active military service reveal a January 1970 referral to 
the orthopedic clinic due to complaints of sharp pains 
radiating from the left hip down to the knee, with a history 
of having fallen 40 feet from a telephone pole in April 1965, 
after which the veteran's hip and knee reportedly were 
"badly bruised" so much so that the veteran was reportedly 
placed on light duty for approximately three months.  The 
partially-legible portion of this service medical record 
pertaining to the actual orthopedic consultation, which was 
conducted on the same date of the referral, reveals that the 
veteran said that the symptoms were worse with increased 
activity.  It also reveals that, on examination, there was a 
full range of motion, no objective evidence of pain on 
manipulation of the hip and no motion or sensory deficits in 
the [left] extremity.  Also, the subscribing orthopedist 
noted that no abnormalities were seen on X-Rays, that he (or 
she) could not find any etiology to the painful hip and that 
he did not find that there was any neuromuscular defect 
involving the extremity.

The service medical records for the veteran's second period 
of active military service also reveal a December 1970 
complaint of lower back pain "since auto accid[ent and] 
aggravated by heavy lifting," with an impression of chronic 
lower back pain and rule out organic disease, and a December 
1970 X-Ray report revealing evidence of partial sacralization 
of the lumbosacral spine, warranting an impression of chronic 
lower back pain.

The report of the medical examination that the veteran 
underwent for separation purposes in May 1971 reveals again a 
normal clinical evaluation of the veteran's lower 
extremities.  It also reveals an abnormal clinical evaluation 
of the veteran's spine and other musculoskeletal systems, 
further explained by the notation that there was a six-year 
history of recurrent low back pain, as well as evidence of 
"[s]acroligation of L-5 by x-ray."

The report of the medical examination that the veteran 
underwent in September 1981 for enlistment into his third 
period of active military service reveals again normal 
clinical evaluations of his lower extremities, spine and 
other musculoskeletal systems.  Also on that date, the 
veteran filled out and signed a report of medical history in 
which he again denied ever having had, or currently having, 
swollen or painful joints, cramps in the legs, arthritis, 
rheumatism or bursitis, bone, joint or other deformity, a 
"trick" or locked knee, foot trouble or neuritis.  He did 
say again that he had had broken bones but this was explained 
by a statement to the effect that he had broken an arm at age 
three.

The service medical records that were produced during the 
veteran's third period of active military service reveal a 
November 1981 complaint of back pain, which was characterized 
as "spinal during exam" but did not preclude a full range 
of motion.  It was noted that the veteran reported that he 
was in an auto accident "last June" (in other words, in 
June 1981, when the veteran was not on active duty), but that 
no X-Rays had been taken at the time.  The assessment was 
listed as rule out fracture, spur formation, and the veteran 
was scheduled for X-Rays of the lumbosacral spine, which 
revealed mild degenerative changes in that section of the 
spine, but with no evidence of fracture, dislocation or bone 
destruction.

A few days after the above consultation, still in November 
1981, the veteran was again seen, for a physical evaluation.  
According to the record reflecting this medical evaluation, 
the veteran was a 37-year old individual with a history of 
"several back injuries" but with no numbness or tingling, 
nor pain, except in the mid lumbar spine region.  It was 
noted that the examination was normal and that no bony 
abnormality was noted.

A March 1994 VA outpatient medical record reveals diagnostic 
impressions of "old trauma" and chronic hip pain, as well 
as a comment to the effect that there was degenerative joint 
disease (DDD) in the left hip, per X-Rays.

At a February 1996 RO hearing, the veteran restated his 
contentions of record to the effect that he believes that he 
currently suffers from back, left hip and left leg 
disabilities that are causally related to service and that, 
as such, should be service-connected.  Thereafter, in an 
October 1996 Supplemental Statement of the Case (SSOC), the 
RO specifically denied service connection for lumbarization 
of the first sacral segment, claimed as residual of a low 
back injury, on the basis of its being a congenital or 
developmental defect, unrelated to military service and, 
consequently, not subject to service connection.  In that 
same SSOC, the RO then correctly re-phrased the service 
connection issues to be resolved as comprising the veteran's 
left hip and left leg.

According to the reports of VA X-Rays that were obtained in 
November 1996, there was mild sclerosis of the bilateral 
sacroiliac joints, worse on the left, mild to moderate 
degenerative changes of the bilateral hip joints, worse on 
the right, and mild to moderate degenerative changes of the 
lumbar spine.

According to the report of a November 1996 VA spine 
examination, the veteran said that he fell 40 feet from a 
telephone pole in 1965, that there were no fractures at that 
time, that he currently suffered from left hip and left leg 
pain and that his left lower extremity tended to "shake."  
On examination, it was noted that the veteran had a flattened 
lower back, but with no point tenderness.  He was able to 
stand up on his tiptoes, but had left hip pain.  There was a 
negative straight leg raise on the right and a positive 
straight leg raise on the left at approximately 40 degrees, 
with pain in the hip.  Ankle dorsiflexors had approximately 
5/5 motor strength, bilaterally, although the veteran was 
slightly hyperreflexic in his patella tendon reflexes, 
bilaterally.  Sensation over his lower extremity was 
symmetric over several dermatomes.

According to the above report, radiographs of the lower spine 
revealed loss of the normal lumbar lordosis, a significant 
anterior spurring, fine degenerative changes throughout the 
lumbar spine and an increased vertebral body end plate 
sclerosis, with a slight loss of disc space.  
Anterior/posterior and lateral views of the pelvis revealed 
early signs of degenerative changes in both hips.  There was 
lateral spurring in the acetabulum, as well as increased 
sclerosis of the acetabulum, but the femoral head appeared 
round and the joint was congruent.  Anterior/posterior views 
of the spine also revealed some sclerosis and possible 
sacralization of the L5 vertebral body.  In the impression 
and diagnoses section of this report, the subscribing 
examiner then noted that the veteran had diagnoses of 
torticollis and degenerative arthritis of the lumbar spine, 
with symptoms consistent with left-sided spinal stenosis.  He 
also said that, although there was no history of fracture, 
"a 40 foot fall is significant, and could be the cause of 
this early degenerative change to the patient's lumbar 
spine."

The record further shows that the RO asked the VA physician 
who subscribed the above report of medical examination to 
clarify the extent of the disabilities attributable to the 
diagnosed lower back disability and that the physician then 
clarified, in a February 1997 addendum, that the symptoms of 
lower back pain and/or weakness due to spinal stenosis were a 
separate entity from the diagnosed degenerative arthritis of 
the veteran's hips.  Thereafter, in an April 1997 rating 
decision, the RO granted service connection for degenerative 
changes of the lumbar spine, with limitation of motion, and 
assigned a 40 percent rating for this disability.  The 
veteran's appeal of the left hip/left leg issues was then 
forwarded to the Board, as both issues remained still in 
dispute.

In its August 1997 remand, the Board asked the RO to schedule 
the veteran for additional VA medical examinations by the 
appropriate specialists, in order to clarify, to the extent 
possible, what disabilities of the left leg and left hip are 
currently manifested, if any, and to obtain an expert's 
opinion as to the most likely etiology of any such 
disabilities.

According to an October 1997 VA radiology diagnostic report, 
X-Rays of the veteran's hips revealed satisfactory joint 
spaces, with only minimal, but essentially symmetrical, 
sclerotic changes in the superior margins of the acetabular 
regions, which, in the radiologist's opinion, were consistent 
with mild degenerative changes.  The study also outlined 
multiple calcific densities in the pelvis consistent with 
phleboliths, the largest of which was noted to possibly be 
due to a calcified lymph node.

Also in October 1997, the veteran underwent nerve conduction 
studies of his lower extremities.  These studies revealed 
normal amplitudes, latencies and conduction velocities of the 
tibial motor nerves, normal latencies and amplitudes of the 
sensory nerves and normal H-reflexes.

The report of a November 1997 VA peripheral nerves 
examination reveals that the veteran gave a history of 
chronic pain of the back and hips, with occasional pain into 
the legs, since his time of service.  The veteran said that, 
in addition to the already mentioned fall from a pole in 
1965, he had had "multiple other injuries, such as falls, 
longs periods of marching and other activities that may have 
contributed to his pain."  The hip pain was worse on the 
left side and appeared to be worsened by prolonged standing 
or walking.  Occasionally, he would have episodes where he 
felt his entire left leg going numb, but he denied any focal 
episodes of weakness or numbness on prolonged standing in his 
legs.  Regarding his social/working history, he said that he 
currently worked in a feed mill where he was involved in 
physical labor to do this type of work.

According to the above report, on examination, the veteran's 
cranial nerves II/XII were intact and the strength was rated 
as 5/5 in all the muscle groups of the four extremities.  
There was no evidence of fasciculations or atrophy, although 
the veteran did have tremor of the upper extremities, which 
appeared to be an essential tremor.  Sensory testing revealed 
an "unreproduceable" alternating sensation to pin prick 
that did not fall within the dermatomal distribution.  The 
reflexes were 2+ at the patellar and at the Achilles.  Toes 
were "downgoing," bilaterally, and there was negative 
straight leg raising, also bilaterally.  The veteran was able 
to walk on his toes and heels and perform tandem gait and he 
had some mild lumbar lordosis.  Regarding the most recent X-
Rays, it was noted that there were minimal sclerotic changes 
in the hip, although the study was otherwise negative.  The 
impression was listed as follows:

[The veteran] has undergone and [sic] EMG 
that was recently performed, however 
there is no report on the findings of 
this study as yet.  However based upon 
his neurologic exam, this gentleman 
suffers from torticollis.  He suffers 
from essential tremor.  There is no 
evidence at this time of any direct 
neurologic involvement related to his low 
back.  There is no evidence of 
radiculopathy.

[The veteran] may have chronic pain 
secondary to arthritic changes as noted 
in his x-ray films and has a certain 
degree of muscle spasm related to altered 
architecture of the LS spine resulting in 
loss of lumbar lordosis and posture 
changes.  These changes are noted to be 
arthritic in nature and likely related to 
chronic recurrent injuries and age which 
may have been brought on or added to by 
injuries he may have sustained both in 
the military and outside the military.

According to the report of a November 1997 VA spine 
examination, the veteran reported constant left leg and hip 
pain since his inservice fall of 1965, with no flare-ups.  He 
also said that he worked in a feed mill and that his job 
required him to do a considerable amount of walking, 
including going up and down stairs, and being on his feet for 
approximately eight hours a day.  He said that he was able to 
tolerate this working environment, although he had chronic 
pain, which he minimally relieved for short periods of time 
by taking muscle relaxants.  It was noted that the veteran 
had a positive family history of arthritis, that he also had 
a history of torticollis, that radiographs in the past had 
revealed evidence of degenerative changes in both hips and 
that he had been noted to have a congenital anomaly of the 
lumbosacral spine, described as lumbarization of the first 
sacral segment.

The above report also reveals that, on examination, the 
veteran was able to ambulate in and out of the room and on 
and off the examination table, with difficulty related to 
mild distress from pain in the lower back and limitation of 
motion.  He was able to flex his hips to 90 degrees, 
bilaterally, but there was pain on flexion to the left.  
There were 45 and 35 degrees of abduction of the right and 
left hips, respectively, and there was no gross muscle 
deformity in the lower back.  The knees had a normal range of 
motion to approximately 130 degrees, bilaterally, and there 
was also a full range of motion in both ankles, with no edema 
of either lower extremity.  Also, there was no crepitus with 
range of motion, no scars, erythema, effusions, increased 
warmth, nor evidence of ankylosis.  The veteran was able to 
stand and walk, but with the above described pain and with 
very slow motions of the hip and lower back.  The slowness 
and limitations of extreme range of motion seemed to be 
limited more by pain than by fatigue or weakness.  It was 
noted that the veteran also had grossly intact sensation in 
both legs, equal motor function at plantar and dorsiflexion 
of the ankle, as well as with extension and flexion of the 
knees.  There was decreased strength in flexion of both hips, 
secondary to elicitation of pain in the hips and lower back.

The above report further reveals the examiner's assessment to 
the effect that, regarding the veteran's left lower 
extremity, there was no objective evidence of abnormality of 
the left leg, as the ankle, knee, bony structures and soft 
tissues of the left leg all appeared to be "normal and not 
the source of his disability."  Regarding the veteran's 
lower extremity, the examiner also said that, in summary 
there was "no objective evidence of injury to his left leg 
in terms of range of motion disability, strength, etc., as 
described above."

Regarding the veteran's left hip, the above VA physician said 
that the veteran appeared to have degenerative arthritis of 
both his lumbar spine and hip, both of which were 
contributing to his symptoms of pain and decreased range of 
motion, which were reproducible on physical exam and 
radiographically.  He also said that, although the veteran 
had some radiographic findings and symptoms which were 
questionable for spinal stenosis, "all the symptoms can be 
explained by the degenerative disease in his L spine and hip.  
I do not believe that it is clear that his spinal stenosis 
alone would explain his condition in light of the arthritis 
present."  He further explained that, in his opinion, the 
veteran's degenerative arthritis was responsible for the 
majority of his symptoms and that "it is not clear, but 
cannot be completely excluded, that the original fall 
precipitated this later development of his osteoarthritis."

A second report of VA medical examination was produced in 
November 1997 and, according to this report, the veteran's 
past medical history was significant for a severe back and 
hip injury, for which "not too much" was done at the time 
of the fall of 1965 and which had resulted in chronic back 
and bilateral hip pain throughout the years.  The veteran 
said that he had used multiple anti-inflammatories and muscle 
relaxants in the past without relief of the symptoms.

The above report also reveals that, on examination, both 
knees were able to flex to 120 degrees, with only mild 
patellofemoral crepitance, but no Baker cyst, swelling, 
synovitis, nor effusions.  There was a severely-decreased 
range of motion of the left hip, as it flexed and externally 
rotated to 110 and 80 degrees, respectively, with subjective 
discomfort, as opposed to flexion and external rotation to 
115 and 90 degrees, respectively, for the right hip.  The 
straight leg raising test was negative, there were normal 
ankle jerk and patellar jerk reflexes and there was no 
atrophy of the upper or lower extremities' major muscle 
groups.  The subscribing VA physician then made reference to 
the October 1997 VA X-Rays of the hips, which "were felt to 
be within normal limits except for minimal sclerosis [in the] 
superior margins of the acetabular regions with mild 
degenerative changes."  He also supplied the following 
diagnostic impression:

The [veteran has an] apparently 
congenital muscular torticollis and 
possibly a congenital history of right 
hip dysplasia with aggravating post-
traumatic arthritis secondary to the 
above-mentioned fall.  I do not agree 
with [the] report of minimal degenerative 
arthritis of the hips.  I would request a 
magnetic resonance imaging of the left 
hip to better assess avascular necrosis-
like changes in this patient with 
severely-limited range of motion of the 
left hip.  All the symptoms might be the 
late consequence of this congenital 
deformity. ...  Hip dysplasia is another 
common defect associated with congenital 
muscular torticollis. ...

I will be happy to dictate an addendum 
upon review of the left hip magnetic 
resonance imaging.

A December 1997 VA radiology diagnostic report shows that an 
MRI of the veteran's hips revealed hips that were both intact 
and bilaterally symmetric, with no evidence of avascular 
necrosis.

Finally, the above discussed report of November 1997 contains 
two addendums, which were dictated and transcribed in 
December 1997, after the date of the above MRI report.  In 
the first addendum, the subscribing physician noted that the 
December 1997 MRI of the left hip showed bilateral hips that 
were intact and symmetric without joint pathology and no 
evidence of avascular necrosis.  He then expressed his 
opinion to the effect that, "[b]ased on this, I have no 
physiologic explanation for [the veteran]'s severely 
decreased range of motion of the left hip."

In the second of the two addendums to the November 1997 
report of VA medical examination, the subscribing physician 
stated that he reviewed both the claims folder and the 
Board's remand twice, that the veteran had degenerative 
arthritis of the lumbosacral spine, "as well as bilateral 
hips," that, in his opinion, the symptoms were more 
consistent with degenerative arthritis based upon physical 
examination and radiographic findings, and not spinal 
stenosis, based on a lack of weakness.  He noted that the 
veteran also had no muscular atrophy and no radiation into 
the extremities, no decreased sensation and no "pseudo 
claudication."  For these reasons, he said that he felt that 
the veteran's symptoms were more consistent with degenerative 
arthritis.  He further stated that there was no definite 
evidence that the veteran's symptoms were related to the fall 
in the 1960's, in that the veteran had no objective findings 
of injury at that time, nor in the subsequent examination of 
1969.  This physician further noted the following:

[The veteran] did not require any 
treatment after his fall, which would 
indicate a minimal level of injury which 
could not explain the subsequent 
involvement of severe osteoarthritis.  
That is, I think it is less likely that 
his symptoms are related to his fall, 
although this cannot ever be completely 
excluded.

Analysis, findings and conclusions regarding the first issue 
(left leg):

As noted above, the record shows that the veteran suffered a 
fall of approximately 20 feet during service in 1965 and that 
his complaints at that time were only of right groin/testicle 
tenderness and pain.  No complaints of any problems with the 
left leg were reported at that time.  The veteran did 
complain thereafter of pain radiating from the lower back and 
hip area into the left lower extremity, but no actual 
diagnosis of a chronic disability of the left leg was ever 
rendered and, more importantly, a VA physician has 
specifically expressed his opinion to the effect that there 
is no objective evidence of a currently-manifested chronic 
disability of the left leg.

In view of the above, the Board has no other recourse but to 
conclude that the veteran has failed in his initial duty to 
submit a claim of entitlement to service connection for 
residuals of a left leg injury that is well grounded or 
capable of substantiation, as he has failed to submit 
competent evidence fulfilling the Caluza criteria of a 
present disability and a nexus between the present disability 
and service.  This necessarily means that the Board has not 
acquired jurisdiction over the appealed claim, which has 
failed and must be denied.

Finally, the Board finds it necessary to note that, not only 
has the veteran submitted a claim for service connection that 
is not well grounded, but he has not reported that any 
additional competent evidence exists that, if obtained, would 
render the appealed claim capable of substantiation.  Under 
these circumstances, VA has no further duty to assist him, as 
per the provisions of 38 U.S.C.A. § 5103(a) (West 1991), in 
the development of the appealed claim.  See, Epps v. Brown, 
9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).

Analysis, findings and conclusions regarding the second issue 
(left hip):

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for service connection for chronic residuals 
of a left hip injury.  The facts relevant to this appeal have 
been properly developed and VA's obligation to assist the 
veteran in the development of this claim (not to be 
construed, however, as shifting from the claimant to VA the 
responsibility to produce necessary evidence, per 38 C.F.R. 
§ 3.159(a) (1998)), has been satisfied.  Id.

As noted above, the record shows no objective evidence of the 
onset of a chronic disability of the left hip at the time or 
as the result of the inservice fall of 1965, nor at any time 
during the veteran's three periods of active military 
service.  The earliest competent medical evidence in the 
record demonstrating that such a disability is manifested was 
produced in 1994, when more than 12 years had elapsed after 
the veteran separated from his third and last period of 
active military service.  While prior to the remand of August 
1997 the record was unclear as to whether it was as likely as 
not that the diagnosed degenerative changes of the left hip 
were causally related to service, the medical evidence that 
was produced pursuant to that remand has cleared up that 
question.  In particular, the recently produced VA medical 
evidence reveals that, in the VA experts' opinions, not only 
is the diagnosis of degenerative changes dubious, but "all 
the symptoms" might be the late consequence of the veteran's 
congenital deformity (the torticollis and the right hip 
dysplasia) and it is less likely [than not] that the symptoms 
are related to the inservice fall of 1965.  The preponderance 
of the evidence is clearly against the claim for service 
connection.

In view of the above, the Board has no other recourse but to 
conclude that the degenerative changes of the veteran's left 
hip were not incurred in or aggravated by active military 
service.  The claim of entitlement to service connection for 
residuals of a left hip injury has failed and must be denied.

Final words regarding the two claims on appeal:

The Board certainly is cognizant of the fact that the veteran 
contends that he currently suffers from a left leg disability 
and that both that left leg disability and the diagnosed left 
hip disability are causally related to service.  However, the 
veteran's lay statements cannot be construed as competent 
evidence of the manifestation of a present disability and of 
the existence of a nexus between the claimed present 
disabilities and service, especially since he has not shown 
that he has the medical expertise to render diagnoses and to 
offer medical statements of causation, not to mention the 
fact that his contentions are not supported by the competent 
evidence of record.  See, Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 


ORDER

1.  Service connection for chronic residuals of a left leg 
injury is denied.

2.  Service connection for chronic residuals of a left hip 
injury is denied.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

